Unity Bancorp, Inc. 64 Old Highway 22 Clinton, NJ 08809 800 618-BANK www.unitybank.com NewsNewsNewsNewsNews For Immediate Release: July28, 2011 News Media & Financial Analyst Contact: Alan J. Bedner, EVP Chief Financial Officer (908) 713-4308 Unity Bancorp Reports Second Quarter and Six Month Results Clinton, NJ - Unity Bancorp, Inc. (NASDAQ: UNTY), parent company of Unity Bank, reported net income available to common shareholders of $249 thousand, or $0.03 per diluted share, for the quarter ended June 30, 2011, compared to net income available to common shareholders of $302 thousand, or $0.04 per diluted share for the same period a year ago.Return on average assets and average common equity for the quarter were 0.32% and 1.95%, respectively. For the six months ended June 30, 2011, Unity reported net income available to common shareholders of $85 thousand or $.01 per diluted share compared to net income available to common shareholders of $677 thousand, or $.09 per diluted share for the same period a year ago. Net income available to common shareholders for both periods was adversely impacted by Unity’s decision during the second quarter to close two of its underperforming branches.The closures will take place in the third quarter. As a result of this decision, $215 thousand in residual lease and fixed asset disposal expenses were realized in the second quarter.Excluding these expenses, net income available to common shareholders for the three month period ending June 30, 2011, would have been $399 thousand or $.05 per diluted share.For the six month period, net income available to common shareholders would have been $236 thousand or $.03 per diluted share. James A. Hughes, President and CEO, stated, “Many of our borrowers continue to face the challenges of a difficult economic environment resulting in elevated loan loss provisions.”Mr. Hughes continued, “On a positive note, during the quarter, we continued to report an improving margin.In addition, in the third quarter we are closing two of our unprofitable branches (Colonia and Springfield) which will result in future cost savings.The two branches had combined deposits of $39.1 million, half of which we expect to retain.” Net Interest Income Net interest income for the quarter and six months ended June 30, 2011, improved due to expanded spreads as our funding costs fell.Net interest income increased $208 thousand to $7.5 million and $219 thousand to $14.9 million for the three and six months ended June 30, 2011, respectively.Factors affecting net interest income for the quarter and year-to-date periods included: · The yield on earning assets was flat at 5.28% for the quarter ended June 30, 2011 compared to the same period a year ago. For the six month period, the yield on earning assets fell 6 basis points to 5.31%. · The cost of interest-bearing liabilities decreased in each period:37 basis points for the quarter to 1.67% for 2011 and 43 basis points year-to-date to 1.69%. · Average interest earning assets fell $55.3 million and $64.0 million during the three and six month periods, respectively. · Net interest margin expanded 37 basis points to 3.88% for the quarter and 36 basis points to 3.90% for the six months ended June 30, 2011. Noninterest Income For the three months ended March 31, 2011, noninterest income amounted to $1.4 million, an increase of $277 thousand from the prior year’s period.Noninterest income was affected by the following factors: · Branch fee income, which consists of deposit service charge and overdraft fees, increased 1.8 percent compared to the prior year’s quarter, as increased overdraft activity offset reduced deposit account service charges. · Service and loan fee income increased $139 thousand compared to the prior year’s period due to higher levels of payoff and other processing related fees. · Gains on sales on SBA loans amounted to $399 thousand on $4.9 million in sales, compared to $147 thousand on $1.4 million in sales the prior period. · Gains on the sales of residential mortgage loans amounted to $87 thousand, compared to $112 thousand from the prior year period. · Losses on the sales of investment securities amounted to $39 thousand, compared to gains of $4 thousand in the prior quarter. For the six months ended June 30, 2011, noninterest income amounted to $2.7 million, an increase of $622 thousand from the prior year’s period.Noninterest income was affected by the following factors: · Branch fee income decreased 1.7 percent to $680 thousand due to lower deposit account service charge activity. · Service and loan fee income increased $173 thousand compared to the prior year’s period due to higher levels of payoff and other processing related fees. · Gains on sales on SBA loans amounted to $510 thousand on $6.0 million in sales, compared to $147 thousand on $1.4 million in sales the prior period. · Gains on the sales of residential mortgages were $256 thousand, flat from the prior period. · Gains on the sales of investment securities amounted to $87 thousand, compared to $8 thousand in the prior year period. Noninterest Expense Noninterest expense for the three and six month periods ended June 30, 2011 was adversely impacted by the decision to close two underperforming branches.These expenses totaled $215 thousand and include the residual lease obligation and fixed asset disposals.Noninterest expenses would have been flat for the quarterly periods and would have increased $210 thousand or 1.75% for the six month period had the decision not been made. For the three months ended June 30, 2011, noninterest expenses were $6.2 million, an increase of $207 thousand or 3.4% from the same period a year ago. The following factors affected our noninterest expense: · Compensation and benefits expense amounted to $2.9 million, an increase of $58 thousand or 2.1%, due to higher employee medical benefits costs and increased residential mortgage commissions. · Occupancy expense increased $219 thousand or 36.0% due to branch closure related expenses. · OREO expense increased $66 thousand, due to increased real estate carrying costs and valuation adjustments. For the six months ended June 30, 2011, noninterest expenses were $12.4 million, an increase of $425 thousand or 3.5% from the same period a year ago. The following factors affected our noninterest expense: · Compensation and benefits expense amounted to $5.9 million, an increase of $116 thousand or 2.0%, due to higher employee medical benefits costs and increased residential mortgage commissions. · Occupancy expense increased $261 thousand, or 20.3%, due to branch closure related expenses and snow removal expenses. · OREO expense increased $258 thousand, due to increased real estate carrying costs and valuation adjustments. Financial Condition At June 30, 2011, total assets were $806.2 million, a 1.5% decrease from the prior year-end. · Total loans decreased $831 thousand, or 0.1%, from $615.9 million at December 31, 2010 to $615.1 million at June 30, 2011. The decrease occurred across the following loan categories with SBA 7(a), SBA 504 and consumer loans decreasing 1.1%, 13.2%, and 7.8%, respectively.Commercial loans increased 2.3% while residential mortgage loans increased 5.0%.Loan demand continues to be sluggish due to the weak economy. · Total securities decreased $13.1 million since December 31, 2010, due to sales and prepayments. · Core deposits, excluding time deposits, decreased $268 thousand during the six month period to $473.9 million.The decrease was due primarily to a $8.3 million increase in savings deposits and a $3.3 million increase in noninterest-bearing demand deposits, offset by an $11.8 million decrease in interest-bearing demand deposits.Time deposits decreased $13.4 million for the six months ended June 30, 2011 due to planned run off of a maturing high rate promotion that was completed late in 2008 to bolster liquidity. · Shareholders’ equity was $72.2 million at June 30, 2011, an increase of $2.1 million from year-end 2010, primarily due to the increase in other comprehensive income. · Book value per common share was $7.14 as of June 30, 2011. · At June 30, 2011 the leverage, Tier I and Total Risk Based Capital ratios were 10.41%, 13.41% and 14.68%, respectively, all in excess of the ratios required to be deemed “well-capitalized”. Credit Quality · Nonperforming assets totaled $27.8 million at June 30, 2011, or 4.50% of total loans and OREO, compared to $29.8 million or 4.65% of total loans and OREO a year ago. · The SBA, SBA 504, commercial, residential mortgage and consumer nonaccrual loans were $7.9 million, $4.0 million, $8.9 million, $4.0 million and $270 thousand, respectively.The majority of nonaccrual loans are secured by real estate. · OREO assets totaled $2.7 million at June 30, 2011, a decrease of $1.0 million, compared to $3.7 million a year ago. · The allowance for loan losses totaled $16.0 million at June 30, 2011, or 2.60% of total loans. The provision for loan losses for the quarter ended June 30, 2011 was $1.75 million compared to $1.5 million for the prior year’s quarter.The provision for loan losses for the six months ended June 30, 2011 was $4.3 million compared to $3.0 million for the prior year’s period. · Net charge-offs were $1.0 million for the three months ended June 30, 2011, compared to $1.6 million for the same period a year ago.Net charge-offs were $2.6 million for the six months ended June 30, 2011, compared to $2.9 million for the same period a year ago. Mr. Hughes added, “Unity continues to work diligently to address problem loans.However, the process is slow due to the backlog in the court systems.In addition, real estate values continue to be depressed.For the near term, the size of our loan loss provision will remain the most important single factor in our earnings.However, we are hopeful we will see further improvement in credit quality in the near future.” Unity Bancorp, Inc. is a financial service organization headquartered in Clinton, New Jersey, with approximately $806 million in assets and $641 million in deposits.Unity Bank provides financial services to retail, corporate and small business customers through its 16 retail service centers located in Hunterdon, Middlesex, Somerset, Union and Warren Counties in New Jersey and Northampton County, Pennsylvania.For additional information about Unity, visit our website at www.unitybank.com, or call 800- 618-BANK. This news release contains certain forward-looking statements, either expressed or implied, which are provided to assist the reader in understanding anticipated future financial performance.These statements may be identified by use of the words “believe”, “expect”, “intend”, “anticipate”, “estimate”, “project” or similar expressions.These statements involve certain risks, uncertainties, estimates and assumptions made by management, which are subject to factors beyond the company’s control and could impede its ability to achieve these goals.These factors include general economic conditions, trends in interest rates, the ability of our borrowers to repay their loans, our ability to manage and reduce the level of our nonperforming assets, and results of regulatory exams, among other factors. UNITY BANCORP, INC. SUMMARY FINANCIAL HIGHLIGHTS June 30, 2011 June 30, 2011 vs. March 31, 2011 June 30, 2010 Amounts in thousands, except percentages and per share amounts June 30, 2011 March 31, 2011 June 30, 2010 % % BALANCE SHEET DATA: Total assets $ $ $ -1.8
